                                                                             CLERK'
                                                                                  S OFFICE 0.S.DIST.C.OURR
                                                                                     AT m      OKE,VA
                                                                                            FIL*D
                      IN THE UNITED STATES DISTRICT COURT                            d2v 23 2218
                    FOR THE W ESTERN DISTRICT OF VIRGINIA
                               R O A N O K E DIV ISIO N                          JULI C. DLEY CLERK
                                                                               BY:
                                                                                     DEPUTY Cl .fR#:
N AT H AN IEL BR UC E DU N M O R E,
       Plaintiff,                                  CivilAction No.7:18cv00251

V.                                                 M EM O M ND U M O PIN IO N

O FFICER ROOP,etaI.,                               By:M ichaelF.Urbanski
       D efendants.                                Chief United States D istrictJudge

       PlaintiffNathanielBnzce Dunm ore,aVirginiainm ateproceeding pro& filed thiscivil

rightsactionpursuantto42U.S.C.j 1983.OnOctober16,2018,thecourtdismissedtheaction
FithoutprejudiceafterDunmorefailedtorespondtothecourt'sNoticepursuanttoRoseborov.
Garrison,528F.2d309,310(4thCir.2005).SeeECFNos.32and33.Thereafter,thecourt
received Dunm ore'smotion foran extension oftim e,allegingthathehad nottim ely receivedthe

court'sN otice.Finding itappropriateto do so,on October26,2018,thecourtvacated the

dismissalorderand gaveDllnmorefourteen daysto comply with thecourt'sNotice. SeeECF

N o.36.Dunmorehasfiled nothingto thecourtsincethen.1A ccordingly, forthereasonsstated

inthecourt'soriginalmemorandtlm opirliondismissingthiscase(ECFNo.32),thecourtwill
again dismissthiscaseforfailllreto prosecute.

       ENTER:ThisA'1'dayofNovember,2018.

                                                    f*fM VfY'
                                                            .
                                                            *V /.                                       '
                                                           ChiefU ' StatesDistrictJudge




       !SeeHouston v. Lack 487U.S.266,276(1989)(aprisoner'sfi
                                                            lingisconsideredfiledondayhedelivered
ittoprisonom cialsformailingtothecourt).
